LATTIMORE, Judge.
— Conviction for murder without malice; punishment, two years in the penitentiary.
*213Appellant was charged with operating a motor vehicle on a public highway while under the influence of intoxicating liquor, and so operating said vehicle as to cause it to collide with another, causing the death of a human being. There are no bills of exceptions in the record: The evidence has been examined, and while admittedly in a condition of conflict, there is beyond question sufficient evidence to support the judgment and verdict of the jury.
The judgment will be affirmed.

Affirmed.